FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

                                      
                                      
IN RE COMPLAINT                             No. 08-90241
OF JUDICIAL MISCONDUCT
                                             ORDER

                   Filed October 19, 2009


                          ORDER

KOZINSKI, Chief Judge:

   Complainant, a pro se litigant, has filed a hefty misconduct
complaint replete with addendums, exhibits, hearing tran-
scripts, news articles and sundry other bits of information—a
total of over 400 pages. The judge who is the subject of this
tome was assigned to complainant’s civil case in district
court.

   The gist of complainant’s allegations appears to be that the
judge has unduly delayed the resolution of her case. But delay
is not misconduct “unless the allegation concerns an improper
motive in delaying a particular decision or habitual delay in
a significant number of unrelated cases.” Judicial-Conduct
Rule 3(h)(3)(B). Complainant provides no evidence of
improper motive or habitual delay and, in any event, the
docket reveals that the judge has ruled on complainant’s 86-
page complaint. Because there was no misconduct, no further
action is required. See In re Complaint of Judicial Miscon-
duct, 567 F.3d 429, 431 (9th Cir. Jud. Council 2009).

  Complainant also accuses the judge of bias against her
because she is pro se and demands that the judge “prove and
document” compliance “with the mandates that govern [the

                            14563
14564      IN RE COMPLAINT OF JUDICIAL MISCONDUCT
judge’s] fiduciary duties.” These vague accusations and con-
voluted demands don’t satisfy complainant’s obligation to
provide objective evidence of misconduct. This charge is
therefore dismissed. See 28 U.S.C. § 352(b)(1)(A)(iii);
Judicial-Conduct Rule 11(c)(1)(D).

   Finally, complainant’s concern that I, as Chief Judge, am
“overwhelmed by the charge of judicial misconduct,” does
not provide a basis for disqualification under Judicial-
Conduct Rule 25. If complainant disagrees, she is free to “file
a petition for review by the Council and ask it to assign some-
one else to the matter.” In re Complaint Against Seventeen
Judicial Officers, Nos. 07-09-90001 to 90017 (7th Cir. Jud.
Council 2009).

  DISMISSED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.